According to the evidence on behalf of the state, this defendant, while being arrested by a police officer of the city of Florence on a charge of being drunk and disorderly in the presence of the officer, resisted arrest and in doing so made a murderous assault on the officer. The evidence for defendant tended to prove a justifiable assault, but the question was one for the jury under proper instructions from the court.
We have read this record and considered each exception reserved, and nowhere find any error or any necessity for an extended opinion.
Let the judgment be affirmed.
Affirmed.